Exhibit 10.1

FIRST AMENDMENT TO THE EMPLOYMENT AND

NON-COMPETITION AGREEMENT

(JAY SPENCHIAN)

This FIRST AMENDMENT TO THE EMPLOYMENT AND NON-COMPETITION AGREEMENT OF JAY
SPENCHIAN (the “Amendment”) is effective as of the date executed below.

WHEREAS, Tempur Sealy International, Inc. (the “Company”), entered into an
Employment and Non-Competition Agreement (the “Employment Agreement”) with
Mr. Jay Spenchian (“Mr. Spenchian” or “Employee”) effective December 1, 2014
(both the “Parties”);

WHEREAS, in conjunction with an evaluation of obligations and entitlements under
the Employment Agreement, the Company and Mr. Spenchian determined that the
Employment Agreement was somewhat ambiguous as to the precise dates upon which
various severance and separation compensations described in Section 3.2 thereof
would be paid upon Mr. Spenchian’s separation from service with the Company;

WHEREAS, the Parties to the Employment Agreement determined that an amendment
thereto would be appropriate to clarify the time at which separation
compensations would be provided and to ensure compliance with Internal Revenue
Code Section 409A; and

WHEREAS, the Employment Agreement provides that the Parties agreed pursuant to
Section 6.3 that the Employment Agreement may be amended at any time by mutual
agreement and provides pursuant to Section 6.9 that the Parties mutually agree
to adopt any amendment as may be necessary to facilitate compliance with Code
Section 409A.

NOW, THEREFORE, the Parties hereto agree to amend the Employment Agreement
pursuant to Section 6.9 as follows:

1. The following is added as a separate paragraph at the end of Section 3.2:

“(c) Notwithstanding the foregoing, if the release and waiver described in
Section 3.2(a) or 3.2(b), as applicable, has not been executed, delivered and
become irrevocable on or before the end of the sixty (60)-day period following
Employee’s termination of employment with the Company, no severance benefits
under Section 3.2(a)(ii), (iii) and (v) or Section 3.2(b)(iii), as applicable,
shall be, or shall become, payable. Further, to the extent that (A) such
termination of employment occurs within the 60 day period prior to the end of
any calendar year, and (B) any of such payments and severance benefits
constitute “nonqualified deferred compensation” for purposes of Section 409A of
the Internal Revenue Code, any payment of any amount, or provision of any
benefit otherwise scheduled to occur prior to the 60th day following the date of
Employee’s termination of employment hereunder, but for the condition on
executing the severance release and waiver as set forth herein, shall not be
made prior to the first day of the next calendar year, after which any remaining
severance benefits shall thereafter be provided to Employee without interest
according to the applicable schedule set forth herein.”



--------------------------------------------------------------------------------

2. The following is added as a separate paragraph at the end of Section 6.9:

(e) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (for example, “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement, to the extent such payment is subject
to Code Section 409A.

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of this 15th day of February, 2017.

 

The Company TEMPUR SEALY INTERNATIONAL, INC. By:  

/s/ Carmen Dabiero

Name:   Carmen Dabiero Title:   Senior Vice President – Human Resources

 

Employee

 

/s/ Jay Spenchian

Jay Spenchian

 

2